Citation Nr: 0007840	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-03 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for the residuals of 
tuberculosis, claimed as inactive tuberculosis.

5.  Entitlement to service connection for left ear hearing 
loss disability.

6.  Entitlement to service connection for ptosis of the right 
eyelid, claimed as a disease of the eyes.

7.  Entitlement to the assignment of a higher disability 
rating for traumatic arthritis of the left shoulder ("left 
shoulder disability"). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1961 to January 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in June 
1997, September 1997, and November 1998 by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The June 1997 rating decision denied service connection for a 
left shoulder disability and a cervical spine disability.  
The September 1997 rating decision granted service connection 
for a left shoulder disability and assigned a 10 percent 
disability rating.  In regard to the June and September 1997 
rating decisions, a notice of disagreement (NOD) was received 
in November 1997, the RO issued a statement of the case (SOC) 
in February 1998, and a substantive appeal (SA) was received 
in February 1998.  


The November 1998 rating decision, in pertinent part, denied 
service connection for heart disease, bronchitis, inactive 
tuberculosis, disease of the eyes, and left ear hearing loss.  
A NOD was received in November 1998, the RO issued a SOC in 
January 1999, and a SA was received in May 1999.  

Additionally, the Board notes that the issue of entitlement 
to the assignment of a higher disability rating for a left 
shoulder disability will be addressed in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus or link relating 
the veteran's currently diagnosed cervical spine disability 
to active duty service.

2.  There is no diagnosis of current heart disease 
disability. 

3.  There is no medical diagnosis of chronic bronchitis.

4.  There is no medical diagnosis of tuberculosis or any 
residuals thereof.

5.  The medical evidence of record does not show that the 
veteran suffer left ear hearing loss disability as defined by 
VA regulations. 

6.  The veteran suffers from ptosis of the right eyelid which 
was first manifested during his active military service.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
cervical spine disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for heart disease disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran's claim of entitlement to service connection 
for bronchitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The veteran's claim of entitlement to service connection 
for the residuals of tuberculosis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's claim of entitlement to service connection 
for left ear hearing loss disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.385 (1999).

6.  The veteran's right eye ptosis was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first six issues before the Board involve claims of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from a disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, during in active duty service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Furthermore, certain chronic disabilities, such 
as arthritis, cardiovascular disease, and active 
tuberculosis, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

I.  Cervical Spine Disability

The veteran contends that he developed cervical spine 
arthritis during service.  The service medical records (SMRs) 
include a July 1988 treatment record showing that the veteran 
complained of pain and stiffness to the left side of the 
neck.  Objectively, the cervical spine was nontender, but the 
neck was described as tight and tender over the left side.  
The SMRs are otherwise devoid of any indication that the 
veteran complained of, was diagnosed with, or treated for, an 
injury or disease of the cervical spine.  The reports of 
periodic examinations during service all show that the spine 
was clinically evaluated as normal. 

A May 1997 VA joints examination report stated that the 
veteran exhibited some discomfort to the extremes of left 
lateral rotation, but that there was no spasm, tenderness, or 
other obvious deformity about the cervical spine.  A 
contemporaneous VA radiology report revealed the following: a 
straightening of the normal lordotic curve that may be 
related to cervical pain and/or muscle spasm; and discogenic 
disease at C5-6 with anterior and posterior osteophytes which 
encroach upon the intervertebral foramina, bilaterally. 

A July 1998 letter from a United States Air Force physician, 
Dr. Riggs, states that "[s]ince [the veteran's] retirement 
from the military, he has developed increasing disabilities 
from his osteoarthritis.  It now involves his cervical and 
lumbar spine to a moderate degree . . ." 

The Board finds that the initial step for finding the 
veteran's claim well grounded has been fulfilled, as there is 
a current medical diagnosis of a cervical spine disability.  
Further, the veteran's assertions regarding incurrence are 
accepted as true for well-grounded purposes.  In fact, the 
SMRs do show that the veteran was seen for complaints of neck 
pain and stiffness at least once during service. However, 
there is no medical evidence linking his cervical spine 
disability to service.  There is no medical evidence showing 
a continuity of symptomatology from the reported neck pain 
and stiffness during service to suggest a nexus.  None of the 
medical evidence suggests either a nexus or link between his 
cervical spine disability and service.  Indeed, the July 1999 
letter from Dr. Riggs only states that the veteran developed 
cervical spine arthritis since his retirement from service.  
Dr. Riggs did not offer any opinion that the cervical spine 
arthritis was related to service.  Additionally, there is no 
medical evidence that the veteran complained of, or was 
treated for, his cervical spine disability between the time 
he was discharged from service and May 1997.  Thus, there is 
no basis for finding the claim well grounded pursuant to the 
chronicity provisions of 38 C.F.R. § 3.303(b), or by way of 
continuity of symptomatology under Savage.  The Board also 
finds that there is no basis for awarding the veteran 
presumptive service connection for cervical spine arthritis 
in accordance with the relevant laws and regulations, as 
there is no evidence that the veteran manifested cervical 
spine arthritis to a degree of 10 percent or more within a 
one year period of separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112 and 38 C.F.R. §§ 3.307, 3.309. 

In support of his claim for service connection for a cervical 
spine disability, the veteran has presented hearing testimony 
and written contentions.  However, as a matter of law, these 
statements do not satisfy the medical diagnosis or medical 
nexus requirements and cannot, therefore, render his claim 
well grounded.  See Espiritu at 494-95 (holding that 
laypersons are not competent to offer medical opinions).  In 
other words, what is needed is medical evidence showing that 
the veteran's cervical spine disability is related to 
service.  By this decision, the Board is informing the 
veteran that medical evidence of causation is required to 
render his claim well grounded.  38 U.S.C.A. § 5107(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995). 

II.  Heart Disease 

The SMRs contain a September 1982 electrocardiographic record 
(ECG) revealed that the veteran exhibited an unspecified 
asymmetric T wave, inversion III, and sinus bradycardia.  
January 1992 treatment records show the veteran complained of 
chest pain and tightness, shortness of breath, and left arm 
numbness.  A December 1991 periodic examination report noted 
that the veteran had marked sinus bradycardia, possible left 
atrial enlargement, left ventricular hypertrophy, prolonged 
QT, and an abnormal ECG (possibly secondary to being a 
runner).  A June 1992 radiology report revealed that the 
heart was not enlarged; no definite abnormality was 
demonstrated.  

A May 1997 VA heart examination report recounted the 
veteran's history of being seen in 1992 by a cardiologist for 
complaints of chest pain and dyspnea on exertion, at which 
time a treadmill test was "borderline positive."  It was 
noted that the veteran had no recurrence of these symptoms 
since.  Physical examination revealed that the first and 
second heart sounds were normal, the second pulmonic heart 
sound was prominent, but no murmurs, gallops, or rubs were 
heard.  The examiner commented that the was "currently 
without active cardiovascular complaints" and "[a]t this 
time I do not feel that any further cardiovascular testing is 
indicated."  

Although the SMRs indicate the veteran apparently exhibited 
some slight heart symptomatology in service, there is no 
current medical diagnosis of heart disease.  Without a 
current diagnosis of a heart disability, there is no basis 
for finding the veteran's claim well grounded.  Epps at 1468.  
The Board also concludes that there is no basis for awarding 
the veteran presumptive service connection for cardiovascular 
disease in accordance with the relevant laws and regulations, 
as there is no evidence that the veteran manifested heart 
disease to a degree of 10 percent or more within a one year 
period of separation from service.  See 38 U.S.C.A. §§ 1101, 
1112 and 38 C.F.R. §§ 3.307, 3.309. 

As noted earlier, the veteran's statements as a layperson do 
not satisfy the medical diagnosis or medical nexus 
requirements and cannot render his claim well grounded.  See 
Espiritu at 494-95.  What is needed with regard to this claim 
is medical evidence showing that the veteran has a medical 
diagnosis of heart disease that is related to service.  By 
this decision, the Board is informing the veteran that a 
medical diagnosis of current heart disability and medical 
evidence of causation are required to render this claim well 
grounded.  38 U.S.C.A. § 5107(a); Robinette at 69 (1995).

III.  Bronchitis and Tuberculosis Residuals

The SMRs reflect that the veteran was seen numerous times 
throughout service for a chronic cough.  In 1979, the veteran 
underwent vigorous testing and evaluation to determine the 
etiology of his cough, as is reflected by several medical 
reports.  Ostensibly, it does not appear that the etiology of 
the cough was ever definitely determined, although it was 
postulated that the veteran was exposed to, and inhaled 
irritants, which resulted in the cough.  During this testing, 
it was also noted that the veteran tested positive for a 
intermediate purified protein derivative of tuberculin (PPD) 
and was administered prophylaxis; however, a diagnosis of 
tuberculosis was never recorded in the SMRs.  A March 1990 
hospital discharge summary recorded the diagnosis to be 
bronchitis.  A January 1992 treatment record assessed the 
veteran with possible early bronchitis.  A June 1992 
radiology report of the chest revealed that the lung fields 
were clear; no definite abnormality was demonstrated.

An undated VA treatment record noted the veteran's complaints 
of a cold with chills, fever, cough, and congestion.  The 
assessment was bronchitis.

A September 1998 VA pulmonary examination report stated that 
the veteran had been seen on several occasions over the past 
years (once every two years), for upper respiratory 
infections and bronchitis.  The examiner noted the positive 
PPD test in service with prophylactic therapy, but it was 
otherwise explained that there was no evidence that the 
veteran ever had active tuberculosis, history of pneumonia, 
history of cough or septum production, hemoptysis, or weight 
loss.  Pulmonary functions studies performed the date of this 
examination revealed an FEV1 of 2.67 (106% of predicted).  
The impression was "[p]ast history of tuberculosis exposure 
with positive PPD, status post one year prophylactic 
therapy."  The examiner further commented that the veteran 
"has no history to suggest active pulmonary insufficiency as 
a result of his previous exposure.  He has no complaints of 
pulmonary insufficiency and no history to suggest the 
presence of active bronchitis."  

Although the SMRs indicate the veteran had a positive PPD 
test in service, there is no evidence demonstrating that the 
veteran actually suffered from, or was diagnosed with, 
tuberculosis.  Moreover, although there is medical evidence 
showing the veteran suffered from a recurrent cough during 
service, the SMRs demonstrate only one or possibly two 
instances of bronchitis diagnoses, which appeared to have 
been acute and transitory in nature.  However, the important 
point is that there is no current medical diagnosis of 
tuberculosis, tuberculosis residuals, or bronchitis.  Without 
current diagnoses of these disorders, there is no basis for 
finding the veteran's claims well grounded.  Caluza. 

The Board is hereby informing the veteran that a medical 
diagnosis of current disability and medical evidence of 
causation are required to render this claim well grounded.  
38 U.S.C.A. § 5107(a); Robinette at 69 (1995).

IV.  Left Ear Hearing Loss Disability

The Board notes that the veteran was granted service 
connection for right ear hearing impairment pursuant to a RO 
November 1998 rating decision.  That same rating decision 
denied service connection for left ear hearing loss.  

An August 1998 audiological examination report recounted the 
veteran's history of noise associated with his duties in 
aircraft repair and maintenance.  The veteran's audiometric 
readings for the left ear were as follows: 5 dB at 500 Hz, 5 
dB at 1000 Hz, 20 dB at 2000 Hz, 30 dB at 3000 Hz, and 30 dB 
at 4000 Hz.  Speech recognition scores on the basis of the 
Maryland CNC scoring was 96% for the left ear.  The examiner 
stated that the veteran had mild sensorineural hearing loss 
at 3000 Hz, 4000 Hz, and 6000 Hz in the left ear. 

In order to determine whether the veteran has incurred 
service-connected hearing impairment, the Board must first 
analyze whether the veteran is shown to be hearing impaired 
by VA standards, pursuant to 38 C.F.R. § 3.385, which states 
that 

[i]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

A review of the medical evidence clearly demonstrates that 
the veteran fails to meet the criteria for left ear hearing 
loss disability as defined by the applicable VA standards, as 
set forth in 38 C.F.R. § 3.385.  Therefore, service 
connection for left ear hearing loss disability is precluded 
on the basis that for the purposes of VA regulations, left 
ear hearing loss disability does not exist.  Without medical 
evidence of a current disability, the claim is not well-
grounded.  The veteran is hereby informed that to well-ground 
this claim, there must be a medical diagnosis of current left 
ear hearing loss disability as defnied by 38 C.F.R. § 3.385 
and medical evidence of a nexus to service.  38 U.S.C.A. 
§ 5107(a); Robinette at 69 (1995).

V.  Right Eyelid Ptosis

Initially, the Board finds that the veteran's claim of 
entitlement to service connection for right eyelid ptosis is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
There is a medical diagnosis of current disability, competent 
evidence of inservice incurrence, and medical evidence of a 
nexus to service.  Caluza.  Further, with regard to this 
issue, the Board finds that no further action is necessary to 
meet the duty to assist the veteran with this claim.  38 
U.S.C. A. § 5107(a).  

The report of enlistment examination in June 1961 shows that 
the veteran's eyes were clinically evaluated as normal.  The 
SMRs show that right eyelid ptosis was noted in August 1962.  
History recorded at that time suggests that the ptosis had 
been present for two years.  In March 1965, the veteran 
underwent surgical repair of his ptosis.  One service record 
refers to a congenital ptosis.  Treatment records dated in 
1975, 1978, and 1979 show the veteran was seen for complaints 
of bilateral eye irritation, burning, and dryness.  An August 
1982 consultation record noted that the veteran had 
experienced a sudden increase in myopia; the impression was 
normal except for arcus cornealis.  A July 1984 treatment 
record shows that the veteran complained of having poor night 
vision; the assessment was possible macular degeneration.  
Treatment records in February and March 1991 shows that the 
veteran complained of eye pain, which was attributed to 
sensitivity to sun exposure while serving in the Persian 
Gulf.  

A September 1998 VA eye examination report noted the 
veteran's history of right eyelid ptosis.  The impression was 
early bilateral cataracts, bilateral vitreous floaters, and 
mild ptosis of the right upper eyelid.

Although the service medical records include one reference to 
congenital ptosis as well as history which suggest that the 
ptosis may have been present in 1960 (prior to the veteran's 
entry into service in 1961), the veteran's entrance 
examination showed that his eyes were clinically evaluated as 
normal.  Under the circumstances, the Board finds that the 
veteran is entitled to the presumption of soundness and that 
the evidence does not otherwise show that the right eye 
ptosis preexisted service.  Given the inservice documentation 
right eye ptosis and the current medical evidence showing 
this disorder, the Board concludes that service connection is 
warranted for right eye ptosis.   

Although the veteran is also currently diagnosed with 
bilateral cataracts and bilateral vitreous floaters, there is 
no medical evidence showing that these disabilities were 
manifested in service, or that there is a nexus or link 
between bilateral cataracts and bilateral vitreous floaters 
and any disease or injury sustained in service. 


ORDER

The veteran's claims of entitlement to service connection for 
cervical spine disability, for heart disease, for bronchitis, 
and for tuberculosis residuals, and for left ear hearing loss 
disability are not well-grounded.  The appeal is denied to 
this extent.

Entitlement to service connection for right eyelid ptosis is 
warranted.  The appeal is granted to this extent. 


REMAND

Higher Rating for Left Shoulder Disability

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for a higher evaluation 
is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  Moreover, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, 12 Vet.App. 119 
(1999).  

However, with a well-grounded claim arises the statutory duty 
to assist the veteran in developing his claim.  See 38 
U.S.C.A. § 5107(a).  In this regard, the Board observes that 
the July 1999 letter from Dr. Riggs, which included a copy of 
a June 1998 radiology report of the left acromio-clavicular 
joint, referred to the existence of medical record reflecting 
the veteran's clinical records, and that records could be 
obtained with the consent of the veteran.  After a careful 
review of the record, it does not appear that the RO 
attempted to obtain these additional clinical records.  As it 
appears that these clinical records are relevant to the 
veteran's service-connected left shoulder disability, the 
Board finds that additional action is necessary to ensure 
that any available records are located and reviewed in 
connection with this appeal. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file copies of the 
veteran's clinical records from Dr. Riggs 
(see his July 7, 1998, letter).  

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether a higher disability 
rating for the veteran's service-
connected left shoulder disability is 
warranted.  The veteran and his 
representative should then be furnished 
with an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to assist the veteran and to 
ensure an adequate medical record for appellate review.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

